Colt, J.
In view of the broad construction given to the fifth claim of the Hammerschlag patent by various courts, and especially in view of *67the decision of Judge Lowell in the Wood Case, 18 Fed. Rep. 175. Iain clearly of opinion that the complainant is entitled to a preliminary injunction. The Spaulding machine manifestly comes within the scope of these decisions. Differences of such a class as exist between the Spaulding and Hammerschlag machines have been held not to relieve a party from the charge of infringement. Injunction granted.

The opinion in this case reached us but recently. It is now published in connection with the opinion on final hearing, reported infra.